Citation Nr: 1312001	
Decision Date: 04/11/13    Archive Date: 04/19/13

DOCKET NO.  10-15 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to service connected left knee and bilateral ankle disabilities.

2.  Entitlement to a rating greater than 10 percent for a left knee disability.

3.  Entitlement to a rating greater than 10 percent for residuals of recurrent left ankle sprains.

4.  Entitlement to a rating greater than 10 percent prior to May 6, 2011, and from September 1, 2011, for residuals of recurrent right ankle sprains with degenerative joint disease (DJD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shereen Marcus


INTRODUCTION

The Veteran served on active duty from September 1982 to July 1991.

This appeal is before the Board of Veterans' Appeals (Board) from March 2009 (left knee and both ankles) and February 2010 (right knee) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran had a personal hearing before the Board at the RO in October 2012.  A transcript of the hearing is of record.

A July 2011 rating decision granted the Veteran a temporary total (100%) evaluation for his right ankle disability based on surgical treatment necessitating convalescence.  Specifically, the Veteran underwent surgery in May 2011 for right lateral ankle instability.  The Veteran was assigned a 100 percent rating from May 6, 2011, through August 31, 2011.  The 10 percent rating was continued effective September 1, 2011.  The issue has been characterized accordingly.


REMAND

With regard to all claims on appeal, the VA must take this opportunity to obtain recent VA outpatient treatment records from June 2011 to the present.  These records are especially relevant in light of the Veteran's recent May 2011 right ankle surgery.  

Service Connection (Right Knee)

The Veteran injured his left knee and both ankles in various traumas in service.  Most notably, the Veteran twisted his left ankle in a January 1988 skiing accident.  During his hearing before the Board in October 2012, the Veteran claimed he also injured his right knee in that same skiing accident, but it was not as severe so it did not receive any medical attention.  The Veteran's representative also claimed at the hearing, and for the first time, his right knee disorder was at least caused or aggravated by his other service connected disabilities.

The Veteran's service treatment records confirm various in-service injuries of his left knee and both ankles.  The records, in contrast, do not indicate any specific trauma or complaints of symptoms related to the right knee.  In fact, the Veteran denied right knee complaints or symptoms in multiple post-service VA examinations in September 1991 (a mere two months after separation from service), January 2007, and March 2009.

VA outpatient treatment records similarly do not note any right knee complaints until 2010 when the Veteran, for the first time, complained of chronic bilateral knee pain.  It is unclear whether the Veteran has actually been diagnosed with any chronic right knee disorder because while a 2010 X-ray report notes osteoarthritis of the knee, it is more likely the report was referring to the left knee (in which the Veteran has a history of arthritis of the left knee.

In any case, service connection will be granted for any disability that is proximately due to aggravated by another service-connected disability.  See 38 C.F.R. § 3.310 (2012).  

Here, because the Veteran did not claim "secondary" service-connection until his October 2012 hearing, the RO never developed or adjudicated this aspect of the Veteran's claim.  Corrective action is required, to include sending the Veteran corrective notice explaining the evidence necessary to establish a claim seeking service connection as "secondary" to another service-connected disability.

Also, a VA examination is necessary to ascertain whether the Veteran in fact has a current right knee disorder and the likely etiology of any such disorder.  

Increased Ratings (Left Knee, Bilateral Ankle)

The Veteran claims his ankles and left knee are worse than currently rated.  Most notably, the Veteran indicates he recently underwent right ankle surgery for lateral instability in May 2011.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The Veteran was last afforded a VA examination for his service-connected disabilities in March 2009, more than four years ago.  Since that time, as noted above, the Veteran underwent right ankle surgery.  VA outpatient treatment records also reveal from 2009 to 2011 extensive treatment for his other joints.  The Veteran further testified at his hearing that he did not understand he was supposed to report when his pain began within the range of motion testing.  He feels the 2009 examination results are inaccurate.

In light of the passage of time, the recent surgery, and the Veteran's testimony of worsened conditions, a new VA examination is indicated to ascertain the current severity of his service-connected joint disabilities.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Provide the Veteran corrective notice specifically addressing his claim seeking entitlement to service connection for a right knee disability on a secondary basis.

2.  Obtain the Veteran's medical records of treatment from the VA Medical Center from June 2011 to the present.  All efforts to obtain medical records should be fully documented, and VA facilities must provide a negative response if records are not available.

3.  After completion of the foregoing, arrange for the Veteran to be scheduled for a VA examination by a physician with sufficient expertise to determine the nature and etiology of any right knee disorders present during the period of the claim.

The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner. 

Based on the examination and review of the record, the examiner must address the examiner should identify all right knee disorders that have been present during the period of the claim.  With respect to each such disorder, the examiner should address the following:  

(i)  Is it at least as likely as not (50 percent or better probability) that the disorder originated in service or is otherwise directly related to service, to include the January 1988 in-service skiing injury?  

(ii)  If the answer to (i) is no, is it at least as likely as not (50 percent or better probability) that the disorder was caused or permanently worsened by the Veteran's service-connected left knee, right ankle, and left ankle disabilities?  

Aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician must indicate, to the extent possible, the approximate level of right knee disability present (i.e., a baseline) before the onset of the aggravation as well as any increase in severity due to the natural progress of the disorder.
.
The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

4.  The Veteran should also be afforded a VA examination by an examiner with sufficient expertise to determine the current degree of severity of his service-connected disabilities of the ankles and left knee.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file should be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

5.  Undertake any other indicated development.

6.  Then, readjudicate the claims on appeal specifically addressing the secondary aspect of the Veteran's right knee claim.  If any of the benefits sought on appeal are not granted to the Veteran's satisfaction, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate action, if otherwise in order.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

